MERRITT, Circuit Judge,
dissenting in part and concurring in part.
In Johnson v. Jones, 515 U.S. 304, 319-20, 115 S.Ct. 2151, 132 L.Ed.2d 238 (1995), Justice Breyer, writing for a unanimous Court, said, “we hold that a defendant, entitled to invoke a qualified immunity defense, may not appeal a district court’s summary judgment order insofar as that order determines whether or not the trial record sets forth a ‘genuine’ issue of fact for trial.” That — a summary judgment order that issues of fact exists — is exactly what happened in the court below in the instant case. The District Court concluded that there was a genuine issue of material fact for trial on the issue of qualified immunity and declined to grant to the defendants qualified immunity immediately.
Justice Breyer’s opinion gives a number of reasons for its holding that the courts of appeals do not have appellate jurisdiction over cases raising questions of qualified immunity when there is a genuine issue of material fact on that issue, for example:
[Questions about whether or not a record demonstrates a “genuine” issue of fact for trial, if appealable, can consume inordinate amounts of appellate time. Many constitutional tort cases, unlike the simple “we didn’t do it” case before us, involve factual controversies about, for example, intent — controversies that, before trial, may seem nebulous. To resolve those controversies — to determine whether there is or is not a triable issue of fact about such a matter — may require reading a vast pretrial record, with numerous conflicting affidavits, depositions, and other discovery materials.
Id. at 316,115 S.Ct. 2151.
That is exactly the case in the appeal before us. There is a large record of facts that this court must comb through in order to determine the factual merits of the qualified immunity issue. In the panel decision in this case, the majority opinion and *696Judge Boggs’ dissenting opinion spend most of the 35 pages of opinions arguing over the facts. The facts are complex and detailed. There are no stipulations of facts by the parties and the parties do not agree as to what the facts are. Thus it seems to me that under the authority of Johnson v. Jones this case should be dismissed for lack of appellate jurisdiction.
The Court tries to get around the obvious problem of appellate jurisdiction by two little sleight-of-hand tricks. First, the court says that “plaintiffs facts [were] admitted by defendants for purposes of this appeal,” thereby attempting to eliminate any factual issue by asserting that the defendants have conceded or in effect stipulated the facts for purposes of arguing the “deliberate indifference” legal issue on which qualified immunity depends. The second trick used by the court is simply to find various facts against the plaintiff. For example, the court says: “To make this case, plaintiff would need to show that the doctors actually knew that dispensing Sinequan tablets in a pill line constituted an excessive risk to Wade’s health or safety. .We hold that as a matter of law, plaintiff has not done this.” Thus the court says that as a matter of fact-finding the doctors did not have the requisite state of mind to meet the standard of deliberate indifference because they did not have the requisite knowledge. Plaintiff contends that the facts when taken together circumstantially prove that the doctors knew the necessary facts and thus had the requisite state of mind. Thus the first trick is to assume anyway the facts and the second trick the court employs is simply to find the facts against the plaintiff.
This is not what the Supreme Court had in mind when it decided Johnson v. Jones, supra, and admonished federal appellate courts not to get involved in interlocutory appeals when the district court has found a genuine issue of fact concerning appellate jurisdiction.
Contrary to the proposition stated in the Court’s opinion that “plaintiffs facts [were] admitted by defendants for purposes of this appeal,” there is no such statement to be found anywhere in the briefs or record that would indicate that defendant-appellants are accepting all of the facts asserted by plaintiff. I find nothing in the record that would support the view that defendants are admitting any contested facts for purposes of appeal, and the Court’s opinion does not cite anything anywhere in the record for this proposition. As stated above, in the panel decision in the case, the majority opinion and Judge Boggs’ dissenting opinion spend most of their lengthy discussion arguing over the facts. Moreover, in defendants’ en banc brief, the defendants repeatedly make such statements as “contrary,to the majority [panel] opinion, uncontroverted evidence establishes” — indicating that defendants do not treat the facts as uncon-troverted for purposes of this interlocutory appeal. The Court’s opinion seems simply to accept defendants’ version of the facts and then to label these facts admitted for purposes of appeal.
We should not pretend that the facts are not in dispute or that the parties have somehow stipulated the facts for purposes of appeal. And we should not go around finding facts on appeal before the District court has made findings of facts.
Therefore, the case is governed by Johnson v. Jones, 515 U.S. 304, 115 S.Ct. 2151, 132 L.Ed.2d 238 (1995), holding that the courts of appeals have no jurisdiction to adjudicate qualified immunity interlocutory appeals of “a district court’s summary judgment order insofar as that order determines whether or not the pretrial record sets forth a genuine issue of fact.” 515 U.S. at 320, 115 S.Ct. 2151. The appeal in this case should be dismissed because the facts on which the qualified immunity defense rests are in dispute, as the District Court concluded in the court below.
I should add, however, that if we are going to assume away the factual dispute *697or decide the factual dispute on appeal on the pretrial record before us, I do not disagree with Judge Boggs that on the facts now before us, the doctors should win. Assuming that at trial the facts will remain as they seem now on appeal, I do not disagree with the outcome reached in Judge Boggs’ opinion. I agree that on balance the facts do not appear to prove deliberate indifference. Although I do not agree that we should reach the merits of the factual issues present in the ease, if we are going to do so despite the law established in Johnson v. Jones, I agree with the outcome reached in Judge Boggs’ opinion for the court.
So perhaps no great injustice has been done by cutting the case off at the pass now, but it is clear to me that the law of appellate jurisdiction over interlocutory appeals in qualified immunity cases, as set out in Johnson v. Jones, has not been properly applied by the Court.